PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,193,117
Issue Date: 2021 Dec 7
Application No. 15/434,648
Filing or 371(c) Date: 16 Feb 2017
Attorney Docket No. CLFR.P0445US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705 filed February 7, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by two hundred seventy-eight (278) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by two hundred seventy-eight (278) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 290-day period of reduction under 37 CFR 1.704(b) in connection with the submission of a request for continued examination (RCE) filed April 22, 2021 is incorrect. Petitioner asserts the correct period of reduction is 86 days, beginning January 27, 2021, the day after the date three months after the date a final Office action was mailed, October 26, 2020, and ending April 22, 2021, the date the RCE was filed. Upon review, patentee’s argument is persuasive. On October 26, 2020, a final Office action was mailed, on April 22, 2021, three months and 86 days after the day after the date three months after the date final Office action was mailed, the RCE was filed. As such, the correct period of reduction is 86 days. The 290 day period of reduction for applicant delay is removed and replaced with an 86-day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred seventy-eight (278) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction